Citation Nr: 1312853	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel	


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1990.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was remanded by the Board in January 2009, October 2010, December 2011, and October 2012 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

This case has been remanded by the Board on four previous occasions so that an adequate examination may be performed.  After review, the Board does not find that the most recent examination report is adequate and the case must again be remanded.  The Board has a duty to ensure compliance with remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  Determinations of the Board may not be based on the Board's medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

On examination at entry into active duty, in 1971, no left knee abnormality was demonstrated.  The service medical records show that in April 1985, while the Veteran was on active duty, he sustained an injury of his left knee playing softball.  At that time, assessments included possible ligament pull, medial meniscus tear, and questionable degenerative joint disease of the knee.  The Veteran's treatment included crutches, ice pack, pain relief medication, a knee brace and casting.  Also during service, in 1989, the Veteran was placed on physical profile for degenerative joint disease and a 1990 Medical Board determined that the Veteran had polyarthralgias involving several joints, including the left knee.  Polyarthralgias of the knee was also demonstrated on VA examination in July 1990.  

Treatment records dated from 1999 to 2004 show no additional complaints of left knee disability, but on VA examination in June 2005 an X-ray study showed mild narrowing of the patellofemoral joint with minimal patellar osteophytes.  A VA examination at that time rendered an opinion that the degenerative joint disease was due to the aging process.  On VA examination in May 2006 left knee strain was diagnosed.  At that time a medical opinion was rendered that the knee strain was not due to service because the Veteran's records did not show any injury of the knees.  That is not factually accurate.

Pursuant to Board remand in January 2009, the Veteran was again examined by VA in March 2009.  At that time, X-ray studies were interpreted as normal, which was found by the Board to contradict the previous study of left knee degenerative arthritis.  The examiner stated that an opinion regarding any relationship with service could not be offered without resorting to speculation.  The examiner did not explain the previous diagnosis of left knee degenerative arthritis.  The Veteran was again examined in November 2010.  The report initially shows that X-ray studies were interpreted as being normal, but weight bearing views of the left knee were then interpreted as showing anterior patellar spurs, which is not compatible with a normal X-ray study.  The examination report included an opinion that the Veteran had guarded movement due to service-connected disabilities of the cervical and lumbar spine that resulted in an antalgic gait placing additional pressure on the knees.  A May 2011 addendum to the November 2010 examination stated that left knee degenerative arthritis was due to normal age, wear and tear on a weight bearing joint, and the occupational stress of being a plant worker.  The arthritis was deemed to be less likely as not caused by, a result of, or aggravated by active service.  

In December 2011, the Board again remanded the case for a medical opinion regarding the precise nature of any current left knee disability, whether any left knee disability was related to the injury and complaints found during service and statements made by the Veteran of continuous post-service knee complaints, reconciliation of the conflicting diagnoses involving degenerative joint disease of the left knee, and whether it was at least as likely as not that any diagnosed left knee disability was due to, or aggravated by any service-connected disability.  In response to the December 2011 remand, the Veteran was again examined in February 2012.  That examiner stated that the Veteran had a left knee disability that clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond the natural progression by an in-service injury, event, or illness.  The examiner did cite any documentation for the opinion that the disability pre-existed service, but only stated that the Veteran's left knee was aggravated by his obesity, age, and genetics as he had degenerative joint disease in most joints.  The examiner did not address any of the questions posed in the December 2011 remand so the case was again returned for an addendum opinion in October 2012.  

In an October 2012 addendum, the VA examiner who evaluated the Veteran in February 2012 stated that the Veteran had injured "his right knee previous to military experience."  The Board cannot determine whether the reference to the right knee is a typographical error as the knee for which service-connection is sought is the left knee.  The Veteran stated that he had a softball injury, in which his knee hit the first baseman and he was treated and released.  The examiner stated that it was not believed that his current knee condition was aggravated beyond its natural progression while in the military.  The patient did have an injury, but this resolved without sequela.  Thus, it appears that the examiner continued to base his opinion regarding the left knee disability as having existed prior to service and not aggravated therein.

The Veteran is presumed to have been in sound condition at the time of entry into service.  The correct standard for rebutting the presumption of soundness requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  The lack of aggravation can be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of the discrepancies in the most recent VA examination addendum, the case must again be returned for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be referred to the February 2012 VA examiner.  If that examiner is no longer available, schedule a VA examination with another examiner.  The examiner must review the claims file and must note that review in the report.  The examiner must provide clear rationale for the opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should be requested to render the following opinions:

(a)  Is there clear and unmistakable evidence any left knee disability existed prior to the Veteran's period of active military service?  If so, the examiner must cite specific evidence of record used to make that determination and must indicate whether there is clear and unmistakable evidence that the disability was not aggravated during or by the Veteran's military service beyond the natural progression of the disorder.

(b)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability is related to service, including the injury of the left knee sustained in service in April 1985, and the diagnosed arthralgia of the left knee diagnosed in service and by VA in July 1990?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability is caused by any of the Veteran's service-connected disabilities, to include a lumbar disability, a cervical disability, right leg radiculopathy, or a left little toe fracture?  

(d)  If not caused directly by any of the Veteran's service-connected disabilities, is it at least as likely as not (50 percent or greater probability) that any left knee disability is aggravated (permanently worsened in severity beyond the natural progress of the disorder) by any service-connected disability, to include a lumbar disability, a cervical disability, right leg radiculopathy, or a left little toe fracture?  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in the denial of the claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


